                  Case 2:20-cv-00508-AC Document 17 Filed 09/14/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8955
 7          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 8   Attorneys for Defendant
 9                                       UNITED STATES DISTRICT COURT

10                                      EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12
                                                     ) Case No.: 2:20-cv-00508-AC
13   CHANDRA TARA AGANS,                             )
                                                     ) STIPULATION FOR AN EXTENSION OF
14                      Plaintiff,                   ) TIME; [PROPOSED] ORDER
                                                     )
15        vs.                                        )
     ANDREW SAUL,                                    )
16   Commissioner of Social Security,                )
                                                     )
17                                                   )
                        Defendant.                   )
18                                                   )
19            Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the

20   parties, through their respective counsel of record, that the time for Defendant to respond to

21   Plaintiff’s Motion for Summary Judgement be extended thirty (30) days from September 14,

22   2020, up to and including October 14, 2020. This is the parties’ first stipulation for an extension,

23   and this case was previously stayed pursuant to General Order 615 pending the Commissioner’s

24   preparation of the certified administrative record (Dkt. 9). Defendant requests this extension in

25   order to further consider the issues raised in Plaintiff’s Motion for Summary Judgment and

26   coordinate with senior attorneys to review the Commissioner’s draft brief. This matter was

27   recently assigned to the undersigned counsel following the departure of the assigned defense

28   counsel (Dkt. 15 [September 8, 2020 notice of appearance]).



     Stip. for Ext.; 2:20-cv-00508-AC                 1
                  Case 2:20-cv-00508-AC Document 17 Filed 09/14/20 Page 2 of 2



 1            The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3
 4                                                 Respectfully submitted,
 5
     Dated: September 11, 2020                     /s/ Lawrence D. Rohlfing
 6                                                 (*as authorized via e-mail on September 11, 2020)
                                                   LAWRENCE D. ROHLFING
 7                                                 Attorney for Plaintiff
 8
     DATED: September 11, 2020                     McGREGOR W. SCOTT
 9                                                 United States Attorney
                                                   DEBORAH LEE STACHEL
10                                                 Regional Chief Counsel, Region IX
11                                                 Social Security Administration

12                                          By:    /s/ Ellinor R. Coder
                                                   ELLINOR R. CODER
13                                                 Special Assistant U.S. Attorney
14                                                 Attorneys for Defendant
15
16                                                 ORDER
17            Pursuant to the parties’ stipulation, IT IS SO ORDERED that Defendant shall have an
18   extension, up to and including October 14, 2020, to respond to Plaintiff’s Opening Brief.
19
20   DATED: September 11, 2020

21
22
23
24
25
26
27
28


     Stip. for Ext.; 2:20-cv-00508-AC                  2
